           Case 1:19-cr-00318-JMF Document 172 Filed 09/13/21 Page 1 of 1



      quinn emanuel           trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                  WRITER’S DIRECT DIAL NO.
                                                                                                            (212) 849-7140

                                                                                               WRITER’S EMAIL ADDRESS
                                                                                      marcgreenwald@quinnemanuel.com


                                               Application GRANTED. Sentencing is hereby ADJOURNED to
September 10, 2021
                                               September 30, 2021, at 2:15 p.m. The Clerk of Court is directed to
VIA ECF                                        terminate Doc. #171. SO ORDERED.

Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square                                                                       September 13, 2021
New York, New York 10007

Re:     United States v. Ashu, 19 Cr. 318 (JMF) – Letter Motion for Adjournment of Sentencing

Dear Judge Furman:

       We are CJA counsel to Defendant Cyril Ashu and write respectfully to request that the
Court adjourn Mr. Ashu’s present sentencing date of Thursday, September 24, 2021 until any day
from September 29th to October 8th. No prior requests for an adjournment have been made, and
we apologize for not making this request within the time set by the Court for seeking adjournments.
The Government consents to this request.

        I have hearings in a matter in the Eastern District of Virginia on both September 22 and
24. To minimize travel, if this adjournment is granted I intend to stay in Virginia on the 23rd rather
than travel back and forth. We have conferred with Mr. Ashu and he respectfully requests an in-
person sentencing. Therefore, we respectfully request that the sentencing date be adjourned to any
date from September 29 to October 8 convenient for the Court. We will submit a sentencing letter
on behalf of Mr. Ashu one week prior to any adjourned date.


Respectfully,

/s/ Marc Greenwald

Marc Greenwald
cc: AUSAs Olga Zverovich and Jarrod Schaeffer (via ECF)




      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
